PER CURIAM.
Appellant Builders Glass & Metal, Inc. [Builders Glass] challenges the trial court’s entry of Final Summary Judgment in favor of M.E.T. Construction, Inc. [MET]. The trial court apparently based its ruling as to MET’s motion for summary judgment on a determination that Builders Glass had split a cause of action when it. sued MET in circuit court for wrongful termination of a contract1 and sued MET’s surety, Trans-american Premier Insurance Company in county court2 for reasonable value of the labor and services performed.
We reverse. Because the two actions did not involve the same parties, or arise out of identical facts and circumstances, see Thermofin, Inc. v. Woodruff, 491 So.2d 344 (Fla. 4th DCA 1986), it cannot be said that a single cause of action was split.
Reversed.

. Builders Glass sued MET for its lost profit and for reasonable value of labor and services performed in excess of $5,000.


. MET was originally a party to this suit; later, Builders Glass dismissed its claim against MET.